DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 2, the prior art of record fails to disclose or reasonably suggest, an x-ray chopper wheel assembly wherein the solid cross-sectional area of the output-side scatter plate is substantially smaller than the solid cross-sectional area of the disk chopper wheel.
With regards to claim 17, the prior art of record fails to disclose or reasonably suggest, an x-ray chopper wheel assembly comprising a source-side gap in a range of approximately 0.5mm to approximately 1.0mm between the source-side scatter plate and the source side of the chopper wheel, and the source-side scatter plate being arranged to limit leakage, from the x-ray chopper wheel assembly, of x-rays scattered from the chopper wheel.
With regards to claim 20, the prior art of record fails to disclose or reasonably suggest, an x-ray chopper wheel assembly comprising an output-side scatter plate arranged relative to the chopper wheel with an output-side gap in a range of approximately 0.5mm to approximately 1.0mm between the output-side scatter plate and the output side of the chopper wheel.
The closest art of record teaches the following;
 Annis (US 5,666,393) discloses an x-ray inspection system (Abstract; Fig. 2A), comprising:
a rotating cylindrical collimator 30 configured to rotate about a rotation axis thereof, the rotating cylindrical collimator configured to absorb x-ray radiation received from an x-ray source (col. 5; lines 10-15) at a source side 24 of the rotating cylindrical collimator 30, the rotating cylindrical collimator 30 defining one or more openings 35 configured to pass x-ray radiation from the source side 24 of the rotating cylindrical collimator to an output side of the rotating cylindrical collimator (col. 4-5; 65-9) ; and
an output-side scatter plate (fixed-slit collimator 26) arranged at the output side of the rotating cylindrical collimator 30 and configured to absorb x-rays scattered from the rotating cylindrical collimator (Col. 5; lines 29-38 teaches that the fixed-slit collimator 26 is configured to further limit the x-ray pencil-beam. X-ray collimators are commonly made of high Z materials like tungsten or lead and one with ordinary skill within the art would recognize that the fixed-slit collimator would inherently absorb x-rays that does not pass through the slit, wherein such x-rays would include scattered x-rays from the rotating cylindrical collimator.),
 Annis (US 5,666,393) does not disclose;
	a disk chopper wheel configured to rotate about a rotation axis thereof, the rotation axis perpendicular to a rotation plane of the disk chopper wheel, the disk chopper wheel having a solid cross-sectional area in the rotation plane;
	the output-side scatter plate wherein the solid cross-sectional area of the output-side scatter plate is substantially smaller than the solid cross-sectional area of the disk chopper wheel.
	Annis (US 5,224,144) discloses a method and apparatus for creating image information for objects inspect with penetrating radiation which utilizes a flying spot scanner of reduced mass (Abstract). Annis II teaches of a disk chopper wheel comprising of high Z material and slits 46 (col. 5; lines 5-18). Further, the reference teaches that the disk chopper wheel rotates about a rotation axis (see Fig. 3), with the rotation axis perpendicular to a rotation plane of the disk chopper wheel (see Fig. 4; 68). The disk chopper wheel also has a solid cross-Col. 4; lines 47-60 teaches of a ring of high Z material 42 and a wheel of aluminum or other material 44.).
In view of Annis (US 5,224,144), it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Annis system, with the teachings of Annis II, to gain a disk chopper wheel having a solid cross-sectional area in the rotation plane and configured to rotate about a rotation axis wherein the rotation axis is perpendicular to a rotation plane of the disk chopper wheel. The motivation is to utilize a disk chopper wheel that provides the advantages of reducing the size and weight of the system.
Annis (US 5,224,144) teaches the weight reduction of the scanning wheel (Annis II; col. 4-5; lines 61-4), however, neither Annis nor Annis II specifically discloses that the output-side scatter plate wherein the solid cross-sectional area of the output-side scatter plate is substantially smaller than the solid cross-sectional area of the disk chopper wheel.
With regards to claim 17, Annis discloses a scanning X-ray imaging system (Abstract), comprising:
	a chopper wheel 16 having a solid area configured to block x-ray radiation received at a source  side of the chopper wheel from an x-ray source 11, the 24 configured to pass x-ray radiation from the source side of the chopper wheel to an output side of the chopper wheel (col. 3; lines 19-33); and
a source-side scatter plate (x-ray opaque plate 13) arranged relative to the chopper wheel 16. 
However, the reference does not disclose a source-side gap in a range of approximately 0.5mm to approximately 1.0mm between the source-side scatter plate and the source side of the chopper wheel, the source-side scatter plate being arranged to limit leakage, from the x-ray chopper wheel assembly, of x-rays scattered from the chopper wheel.
Annis (US 5,666,393) teaches of reducing afterglow noise by having the X-ray source emit short pulses and also controlling the sampling time of the photomultiplier tubes (col. 6-7; lines 60-9). The reference does not disclose a source-side gap in a range of approximately 0.5mm to approximately 1.0mm between the source-side scatter plate and the source side of the chopper wheel, and the source-side scatter plate being arranged to limit leakage, from the x-ray chopper wheel assembly, of x-rays scattered from the chopper wheel.
With regards to claim 20, Annis (US 5,224,144) discloses a method and apparatus for creating image information for objects inspect with penetrating (Abstract). Annis II teaches of a disk chopper wheel comprising of high Z material and slits 46 (col. 5; lines 5-18). Further, the reference teaches that the disk chopper wheel rotates about a rotation axis (see Fig. 3), with the rotation axis perpendicular to a rotation plane of the disk chopper wheel (see Fig. 4; 68). The disk chopper wheel also has a solid cross-sectional area in the rotation plane (Col. 4; lines 47-60 teaches of a ring of high Z material 42 and a wheel of aluminum or other material 44.).
However, the reference does not specifically disclose an output-side scatter plate arranged relative to the chopper wheel with an output-side gap in a range of approximately 0.5mm to approximately 1.0mm between the output-side scatter plate and the output side of the chopper wheel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884